Title: From George Washington to Charles-René-Dominique Sochet Destouches, 23 December 1780
From: Washington, George
To: Destouches, Charles-René-Dominique Sochet


                        
                            
                            
                                Sir,
                            
                            Head Quarters New Windsor 23d Decemr 1780

                        
                        I have had the honor of receiving your favor of the 15th instant, announcing the death of
                            the Chevalier de Ternay, and informing me that you succeed to the command of His Most Christian Majestys Squadron at
                            Newport.
                        I shall esteem myself happy in an opportunity of making a personal acquaintance with a Gentleman of your
                            Merit; in the mean time, I beg you will assure yourself that I am With very great Respect Sir Your most obt and humble
                            Servant.
                        
                            Go: Washington
                        
                    